Citation Nr: 0637761	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-38 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO.  

The veteran's appeal also initially included the issue of 
entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2006).  However, 
given the favorable action taken hereinbelow, this claim is 
rendered moot because section 1318 claims are intended to 
contemplate payment of DIC benefits in the same manner as if 
a veteran's death were service connected.  38 U.S.C.A. 
§ 1318(a).  


FINDINGS OF FACT

1.  The certificate of death reflects that the veteran's 
immediate cause of death was hepatocellular carcinoma, with a 
hepatitis C virus infection listed as an underlying cause.  

2.  The veteran's hepatitis C virus infection, which led to 
the development of hepatocellular carcinoma, was shown as 
likely as not to have been first manifested during his period 
of active service, including duty in the Republic of Vietnam.  


CONCLUSION OF LAW

1.  By extending the benefit of the doubt to the appellant, 
the veteran's liver disability manifested by hepatitis C 
virus infection is due to disease that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310, 3.312 (2006).  

2.  The hepatocellular carcinoma, which was identified as the 
immediate cause of the veteran's death, was caused by the 
service-incurred liver disability manifested by hepatitis C 
virus infection.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1310, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below,  no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Additionally, certain chronic diseases, including cirrhosis 
of the liver, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The Board observes that the veteran died in August 2003.   
His certificate of death reflects that the immediate cause of 
death was hepatocellular carcinoma, with a hepatitis C virus 
infection listed as an underlying cause.  

Other significant conditions contributing to death but not 
resulting in the underlying cause included alcohol use, 
hypertension, tobacco use and cirrhosis of the liver.  An 
autopsy was not performed.  

At the time of the veteran's death, service connection was 
not in effect for any disorders.  

During service, and from March to June of 1972, the veteran 
was hospitalized and treated for vivax malaria, as shown on 
positive malaria smears.  He reported having fever and severe 
stomach cramps, diagnosed as splenomegaly, requiring 
prolonged convalescence.  

The treatment reports reflect that the veteran "had taken 
both Dapsone and C-P malaria prophylaxis."  He was diagnosed 
with vivax malaria and splenomegaly and returned to duty in 
June 1972.  Blood and/or plasma transfusion was not listed 
among his malaria treatment course.  

Subsequent in-service treatment involved abdominal tenderness 
and a probably enlarged gall bladder, with questionable 
stones, in July 1972; abdominal cramps in December 1972; and 
gastrointestinal flu syndrome in July 1975.  

The Board notes that the veteran's in-service reports of 
medical examination, notably that from July 1978, were 
negative for any clinical findings related to the endocrine 
system, abdomen or viscera.  

The private medical records reflect that the veteran's 
diagnosis of hepatitis C and treatment for hepatocellular 
carcinoma date from a period beginning in April 2003, based 
upon surgical pathology from that date.  

In a separate April 2003 private medical report, it was noted 
that the veteran had a hospitalization in Vietnam for an 
"unknown diagnosis."  A June 2003 report reflects that it 
was unclear whether the veteran "was transfused" during 
service for an unspecified fever.  

A July 2003 report from David A. Gerber, M.D., reflects that 
the veteran's liver tumor had progressed in the right lobe 
and that there was a new lesion in the left lobe of the 
liver, indicative of a poor prognosis for long-term survival.  

In August 2003, just prior to his death, the veteran reported 
in a lay statement that he had been treated for hepatitis C 
during active duty service in Vietnam.  He described being 
moved to a hospital in Plieuku where he was given an 
intravenous (IV) treatment that was dislodged from his arm.  

Additionally, the veteran reported experiencing a great deal 
of blood loss before the IV was reinserted and receiving 
blood plasma to replenish the loss.  The veteran did not 
recall how long he was hospitalized, but he described being 
subjected to many needles and tubes.  

The RO obtained a medical opinion from a VA doctor who 
reviewed the veteran's claims file in November 2004.  The 
doctor indicated that the veteran had chronic hepatitis C due 
to unknown viral contact, but he could not speculate where 
the veteran contracted this virus "without resorting to mere 
speculation."  

In a June 2006 statement, Dr. Gerber noted that that there 
was an increased risk of developing hepatocellular carcinoma 
(liver cancer) in patients with a diagnosis of hepatitis C 
and cirrhosis.  By the time a patient is diagnosed with 
chronic liver disease secondary to hepatitis C, an average of 
"15+ years" after infection with the virus, that patient 
has a 15 percent risk of developing liver cancer.  

Given the issues raised by this case, the Board requested a 
Veterans Health Administration (VHA) medical opinion, with 
regard to the question of whether it was at least as likely 
as not that the veteran's hepatocellular cancer or hepatitis 
C was caused by exposure to the hepatitis C virus during 
service.  

The reviewing gastroenterologist answered this question in 
the affirmative in September 2006.  He noted that the time 
frame of catching hepatitis C and then the virus leading to 
cirrhosis, which then would become complicated by 
hepatocellular cancer, was thought to be 25 to 40 years by 
most experts.  As the veteran died in 2003, his estimated 
time of catching the hepatitis C virus would be from 1963 to 
1978, well within his time of service.  

In the present case, the evidence of record firm establishes 
an underlying causal relationship between hepatitis C and 
hepatocellular carcinoma, the cause of the veteran's death.  

While the service medical records in this case cannot 
specifically identify a hepatitis C viral infection in 
service, the September 2006 VHA opinion and the private 
medical evidence serve to place the evidentiary record in 
relative equipoise by opining that the veteran as likely as 
not incurred the hepatitis C viral infection during the 
timeframe that he was performing military service.  

Significantly, this would include when he was shown to have 
been treated and reported receiving a transfusion while 
serving in the Republic of Vietnam.  

The evidence also is indicative of a strong causal 
relationship between the veteran's development of the fatal 
hepatocellular carcinoma and hepatitis C virus infection.  

Given these facts, the Board finds that the criteria for 
entitlement to service connection under 38 U.S.C.A. § 1310 
have been met, and the appellant's claim is granted in full.  




ORDER

Service connection for the cause of the veteran's death is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


